IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-69,651-02


                     EX PARTE DOUGLAS ROBERT FLOYD, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2004-CR-4333-W2 IN THE 226th DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Floyd v. State, No. 04-05-00006-CR (Tex. App.—San Antonio Feb. 8, 2006) (not

designated for publication).

        After a review of the record, and based upon the trial court’s findings of fact and conclusions

of law, we find that Applicant's claim challenging the credibility of trial counsel’s affidavit filed in

Applicant’s -01 habeas corpus application is without merit and we deny relief.              Applicant’s
                                                                                            2

remaining claims are dismissed as procedurally barred pursuant to TEX . CODE CRIM . PROC. art.

11.07, § 4.

Filed: February 1, 2017
Do not publish